Citation Nr: 1216386	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg. Florida.

The claim was previously before the Board in September 2010 and August 2011.  The August 2011 remand granted the Veteran's claims of entitlement to service connection for headaches, a right shoulder disability, and a right knee disability, and remanded the issue of entitlement to service connection for a left knee disability for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has a left knee disability, diagnosed as degenerative joint disease, that is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are met. 38 C.F.R. §§ 1101, 1110, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Service Connection 

The Veteran contends that his left knee disability, diagnosed as degenerative joint disease, stems from various in-service injuries.  In particular, he states that he was injured during boot camp in May 1952 when he fell from one of the climbing obstacles.  He reports that he sustained bruises on his knees and that he was treated at sick call.  He again injured his knees when he was involved in a truck/motor vehicle accident while stationed in Germany.  See April 2009 Statement from Veteran.  He also reports being dragged down several flights of stairs by his drill instructor, thereby injuring his knees and back. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The determination as to whether these requirements have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

At the outset, the Board notes that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).  

In this case, the Veteran has a current diagnosis of degenerative joint disease of the left knee as documented by the November 2011 VA joints examination.  He also carries a diagnosis of chondromalacia as documented by a private September 2011 MRI report.  Thus, the first element of a service connection claim, that of current disability, has been met in this case. 

With respect to the second element of a service connection claim, that of in-service incurrence of disease or injury, the Board finds that the lay evidence of record is sufficient to establish that the Veteran injured his left knee during service.  Here, the Board notes that the Veteran has been granted service connection for a right knee disability based on the same reported in-service injuries as outlined above. See BVA Decision August 2011.  In this regard, the Veteran is competent to report what he experienced during service, i.e., that he injured his knees on the obstacle during boot camp and that he further aggravated/injured his left knee in a subsequent truck accident.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has no reason to doubt the credibility of such statements.  Indeed, the Veteran has consistently reported his in-service injuries in lay statements and in medical reports throughout the record.  In addition, he has submitted statements from his spouse and a "buddy" in support of his claim.  In particular, his wife stated the Veteran wrote letters to her during service and described the obstacle and truck accident injuries.  Also, in a January 2009 "buddy" statement, D.G. stated that he witnessed the Veteran's fall from the obstacle course and that he sustained subsequent injuries, which required him to go to sick call.  He further stated that the Veteran would complain of pain when he had to crawl on his hands and knees during the "infiltration" course.  In this regard, D.G. is also competent to report that he witnessed the Veteran fall during service and that he was injured as a result. 

In light of the foregoing, the Board finds the in-service incurrence of these two accidents is sufficiently corroborated by the lay evidence of record.  Thus, the second element of a service connection claim is satisfied here.  

Lastly, the claims file also contains two positive opinions from Dr. Machuga, which relate the left knee disability to service.  See January 2012 and February 2012 Medical Statements from Dr. Machuga.  In this regard, Dr. Machuga stated that he physically examined the Veteran on several occasions, to include review of past medical records and statements from the Veteran.  He noted that service connection for the right knee was granted based on the same in-service injury and that both knees were orthopedically similar in appearance, level of degeneration, level of dysfunction, and diagnostic/physical examination.  Dr. Machuga indicated that the Veteran sustained several in-service injuries to his knees when he was dragged down stairs; when he fell during an obstacle course; and when he was involved in a car/truck accident.  Dr. Machuga commented that the truck accident, in particular, caused trauma to the knees since they likely hit the dash in a semi-flexed state.  He again noted that this "series of service-connected events has been accepted as the causation of the right knee condition."  Based on a very thorough physical examination of the Veteran and of the post-service record (again, service treatment records have been deemed destroyed), Dr. Machuga concluded that the knee conditions (both right and left) were initiated by the obstacle course and truck accident injuries.  He stated that the Veteran was previously awarded service connection for a right knee disability and that it was only logical, "with medical evidence and deductive reasoning," that the left knee condition/injury is also a service-connected condition.  He reiterated that both knees were aging at the same rate and had the same diagnosis and clinical examination/MRI findings.  He opined that it was "more likely than not" that the left knee was injured in a service incident, just as the right knee was likewise injured in a service incident.  

The Board recognizes that the November 2011 VA examiner found that the left knee disability was less likely than not related to service.  However, the Board affords little or no probative value to this opinion.  Specifically, in a February 2011 VA addendum, the VA examiner discounted Dr. Machuga's opinion because he did "not practice medicine," did not have access to the claims file, and he was not "certified to do C&P exams."  He also reasoned that the Veteran was not treated for degenerative joint disease during service.  

The Board notes that Dr. Machuga submitted a rebuttal statement of sorts to the VA examiner's opinion in which he noted that: (a) he is, in fact, both a physician and a board qualified chiropractic orthopedist; (b) that he did have access to the Veteran's claims file and that he reviewed the records at length; (c) and that the VA physician did not base his findings and opinions on the factual evidence presented.  For example, the VA examiner did not address the MRI findings or the comparable level of disability in both the right and left knees.  He did not, for instance, explain why the Veteran did not have far more advanced degenerative disease of the right knee if that was the only knee injured during service.  Due to these facts, Dr. Machuga stated that the VA examiner failed to evaluate this Veteran's case in an objective manner. 

The Board agrees with Dr. Machuga in this regard.  The VA examiner provided no supporting rationale for his opinion; he discredited Dr. Machuga's findings based on inaccurate information; and he largely ignored the Veteran's own account of his in-service injuries and subsequent knee problems.  For all of these reasons, the Board affords little probative value to the VA examiner's negative opinion, and instead finds Dr. Machuga's opinion to be highly persuasive and probative as to the issue of nexus.  

Thus, in light of the absence of service treatment records, the Veteran's competent and credible statements regarding his in-service knee injuries, the competent statements from his wife and "buddy" attesting to such injuries, and further considering Dr. Machuga's well-reasoned and thorough medical opinion relating the current left knee disability to service, the Board finds that service connection is warranted in this case.  The benefit of the doubt has been resolved in favor of the Veteran. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


